Citation Nr: 9931609	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1963 
to March 1971.  

This appeal arises from a June 1998 rating action of the 
Huntington, West Virginia, regional office (RO).  In that 
decision, the RO denied the veteran's claim for a disability 
evaluation greater than 30 percent for his service-connected 
PTSD.  The veteran thereafter perfected a timely appeal with 
respect to the issue of entitlement to a disability rating 
greater than 30 percent for PTSD.  


REMAND

During the current appeal, in May 1998, the veteran was 
afforded a VA psychiatric examination.  At that time, he 
complained of flashbacks, nightmares, and avoidance of crowds 
and war movies.  He also complained of sleep disturbance, 
being easily upset, startle reactions, and survivor guilt.  
The veteran reported that he was last engaged in gainful 
activity in 1989, that his daily activities consisted of 
walking around his yard, swinging the baby, and putting away 
tools his son had used.  He indicated that his social 
contacts were mostly with his immediate family, but that he 
went to church three times a week.  The veteran denied having 
any hobbies and explained that "the things that he used to 
be able to accomplish in a short time now take forever, and 
he gets frustrated."  Additionally, the veteran explained 
that he gave up fishing in 1992 because he lost interest in 
the activity.  He reported that he sold his horse seven 
months prior to the VA evaluation because he had no energy to 
take care of the animal.  He also denied having any history 
of psychiatric hospitalization.  

Objective findings on mental status examination demonstrated 
that the veteran was well groomed, that he established 
intermittent eye contact, that his speech was coherent and 
relevant, that his thoughts were goal directed, and that he 
had an appropriate affect, a dysphoric mood, and cognitive 
functions which were grossly preserved.  The veteran admitted 
to having fleeting suicidal ideas on and off for many years, 
but he explained that his faith had prevented him from acting 
on those thoughts.  The examiner provided an Axis I diagnosis 
of chronic PTSD, described the veteran's psychosocial and 
environmental problems as involving chronic pain and 
unemployment, and expressed his opinion that the veteran's 
then-current global assessment of functioning (GAF) score 
was 52 and that his GAF score over the previous year was 55.  

According to subsequently prepared medical records, in June 
1998, the veteran was treated at the Mental Health Outpatient 
Clinic (MHOC) at the Huntington VA Medical Center (VAMC) at 
which time he described PTSD symptoms of nightmares, 
flashbacks, and intrusive thoughts.  Objective findings 
demonstrated that the veteran was alert and oriented, and had 
a neat and clean appearance.  His speech was coherent and 
relevant; he had goal-directed thoughts, appropriate 
behavior, and a dysthymic mood.  A diagnosis of PTSD and a 
GAF score of 55 were provided.  

At an August 1998 treatment session at the Huntington VAMC, 
the veteran reported that, for the first time, he had a 
nightmare that he was killed in combat.  The veteran also 
explained that he had been "greatly disturbed" for the 
previous few days, including being more irritable.  PTSD was 
assessed.  At a VA heart examination conducted two weeks 
later, a psychiatric and personality evaluation showed that 
the veteran was alert and oriented in all spheres; his affect 
was bright with a congruent mood; his speech was clear, 
coherent, relevant, and goal directed; and he had a normal 
stream of thought.  No evidence of acute psychosis or 
depressive affect was found.  

In October 1998, the veteran was again treated at the MHOC at 
the Huntington VAMC, at which time he reported that his 
nightmares and insomnia had not improved.  Objective 
evaluation demonstrated that the veteran had relevant speech, 
a blunted affect, and an euthymic mood.  PTSD was assessed.  
Approximately one week later, the veteran reported having 
escalating PTSD symptoms with possible suicidal ideation 
tendencies.  He described having continued dreams and 
intrusive thoughts, becoming withdrawn, having a worsening 
relationship with his family, being depressed, possibly 
becoming suicidal, being unable to trust people, and dreaming 
of being shot.  The veteran's PTSD was found to be unstable.  

Thereafter, in February 1999, the veteran was again treated 
at the Huntington VAMC, at which time he complained of 
nightmares, flashbacks, intrusive thoughts, social isolation, 
and increased depression and anxiety.  Objective findings 
indicated that the veteran was alert and oriented times three 
and that he had a depressed mood, as well as a tense and 
anxious affect.  Chronic, severe PTSD was assessed.  

In the following month, the veteran reported that he was 
having an exacerbation of nightmares, flashbacks, and 
intrusive thoughts, that he was irritable with others, that 
he isolated himself, that he had no suicidal or homicidal 
ideation, and that he dealt with everyday life through 
religious beliefs.  Objective findings showed that the 
veteran was oriented times four, that his speech was slow and 
monotonic, that his affect was flat, and that he had a 
depressed mood.  PTSD was assessed, and a GAF score of 40 was 
provided.  The veteran was instructed to return to the clinic 
in two months.  A psychosocial assessment completed in June 
1999 indicated that the veteran was alert and oriented to 
person, place, and time.  

As these recent medical records illustrate, the veteran 
receives only periodic outpatient treatment for his PTSD, and 
he has not been hospitalized for this service-connected 
disability.  Importantly, however, the more recent medical 
reports also demonstrate that the veteran's PTSD has now been 
described as unstable and severe, and that the GAF score 
associated with this disability has changed from 52 in May 
1998 to 40 in March 1999.  Additionally, the veteran has 
reported exacerbations of his PTSD symptomatology, including 
becoming withdrawn, having a worsening relationship with his 
family, and experiencing more nightmares, flashbacks, and 
intrusive thoughts.  See also June 1999 hearing transcript 
(T.) at 10-11.  

At a June 1999 hearing, the veteran's representative argued 
for another examination in light of the evidence described 
above.  T. at 12.  In view of the veteran's contentions 
regarding worsening of his PTSD symptomatology following the 
May 1998 VA PTSD examination, as well as the recent medical 
descriptions of the veteran's PTSD as being unstable and 
severe, and the decrease in his GAF score associated with 
this disability, the Board agrees that a remand is necessary 
for further evidentiary development, including a current VA 
examination of this disorder.  

Additionally, the Board notes that, at the June 1999 hearing, 
the veteran submitted additional evidence, including a 
statement from his wife and VA medical records.  In a written 
statement dated on the day of the personal hearing, and 
received at the hearing, the veteran waived RO consideration 
of this additional evidence.  Subsequently, in the month 
following the hearing, further medical evidence was received, 
but a waiver of RO consideration of this evidence was not 
provided.  These documents reflect psychiatric treatment and 
examination that the veteran has received.  Consequently, the 
Board finds that this additional evidence is pertinent to the 
claim for an increase and should be considered in the RO's 
adjudication of the issue.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be given an 
opportunity to further supplement the 
record on appeal.  Specifically, he 
should be asked about records of any 
treatment received for PTSD in recent 
months.  The Board is particularly 
interested in records of psychiatric 
treatment prepared at the Huntington 
VAMC.  See, June 1999 hearing transcript 
at 3.  The RO should assist the veteran 
in accordance with 38 C.F.R. § 3.159 
(1999).

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the extent of his PTSD.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review before the examination.  All 
necessary tests and studies should be 
completed.  If a diagnosis of any 
psychiatric disorder other than PTSD is 
made, this assessment should be clearly 
stated.  The examiner should be asked to 
identify the severity of the veteran's 
PTSD only and to enumerate all symptoms 
associated with this disorder.  A GAF 
score should be provided along with an 
explanation of the score's meaning in the 
context of applicable rating criteria.  

3.  After the development requested above 
has been completed, the RO should 
re-adjudicate the issue of entitlement to 
a disability evaluation greater than 
30 percent for service-connected PTSD.  
If the benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
contain, in particular, a discussion of 
the consideration of the entire record, 
including evidence received since 
issuance of the statement of the case 
(SOC) in October 1998.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Booth v. Brown, 
8 Vet.App. 109 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to comply with governing 
adjudicative procedures and to obtain clarifying evidence.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this remanded issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


